           Case 1:18-cv-00401-AWI-SAB Document 227 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   JAMES K. JORDAN,                                    CASE NO. 1:18-cv-00401-AWI-SAB
 9                          Plaintiff,
                                                         ORDER ON DEFENDANT’S MOTION
10                  v.                                   TO STAY THE JUDGMENT AND
                                                         APPROVE BOND
11   WONDERFUL CITRUS PACKING LLC,
     a California limited liability company,
12                                                       (Doc. No. 221)
                            Defendant.
13

14

15         On December 15, 2020, the Court issued an order reserving its ruling on Defendant
16 Wonderful Citrus Packing LLC’s motion to stay a judgment pending appeal and to approve its

17 proposed supersedeas bond. Doc. No. 225. The Court directed Wonderful Citrus to file an

18 amended proposed bond for the Court’s review by December 21, 2020. Id. at 3. On December

19 21, Wonderful Citrus informed the Court that it had received an amended proposed bond from its

20 corporate surety on that day. The new proposed bond, however, still requires a signature from an

21 authorized individual of Wonderful Citrus, before a notary witness. In light of the current

22 conditions regarding the COVID-19 pandemic, Wonderful Citrus requests that the Court deem the

23 amended proposed bond (without the requisite signature) sufficient for purposes of its motion or

24 defer ruling on the motion until such time that it can submit the signed bond to the Court.

25         The Court will reserve further ruling on the motion at this time. By January 5, 2021,
26 Wonderful Citrus shall file either an amended proposed supersedeas bond that complies with the
27 Court’s December 15 order, or a statement showing good cause why it is unable to do so.

28 / / /
         Case 1:18-cv-00401-AWI-SAB Document 227 Filed 12/22/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3 Dated: December 22, 2020
                                      SENIOR DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          2
